Citation Nr: 1706365	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the feet, to include as due to service-connected flat feet.

2.  Entitlement to service connection for a low back disability, to include as due to service-connected flat feet.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The January 2010 rating decision denied service connection for "degenerative joint disease (DJD) of the metatarsal cuneiform joints."  The Veteran's claim characterized the disability for which service connection was sought as "foot problems."  An interim (September 2010) rating decision granted service connection for bilateral pes planus.  The Board has recategorized the Veteran's claim as one for degenerative joint disease of the feet, secondary to pes planus, given the evidence of record and his various diagnoses.

The June 2011 rating decision denied entitlement to service connection for lumbar spondylosis.  On his April 2013 substantive appeal, the Veteran requested a hearing in connection with his lumbar spondylosis claim.  In February 2016, the Veteran's attorney withdrew his request for a Board hearing and in April 2016 provided a brief in lieu of a hearing.

The Veteran's claim for service connection for "bilateral arthritis of the metatarsals" was previously before the Board in December 2012.  The claim was remanded for additional development, to include treatment records and a VA examination.  

The issue(s) of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has bilateral foot arthritis secondary to his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the feet have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Given the Board's favorable disposition of the claim to for service connection for bilateral foot arthritis, the Board finds that failure to discuss VA's duty to notify and assist will result in harmless error to the Veteran.

Factual Background and Analysis

The Veteran filed a claim for service connection for his "feet" in June 2009.  In August 2009, he provided a statement that he was drafted in May 1966 and "upon entering" service his feet "started to be very painful."  He stated he was seen in sick bay on several occasions, but with no relief.  He noted that the hiking and calisthenics in his Army-issued boots were "terrible on [his] feet."  

Service treatment records include a January 1966 pre-induction medical history and examination.  On his report of medical history, the Veteran reported foot trouble, knee trouble, cramps in his legs, arthritis, and several other issues.  He described that his knees "ache at times" and that he could not walk for long distances or run.  After interview, the Army physician wrote that the Veteran had pain in both knees after playing football and that he had flat feet.  The January 1966 medical examination, however, noted a normal examination of the feet, and "no limitations of knees."  In July 1966, Veteran reported he "has trouble with his feet, claims boots are too big."  It appears to state the Veteran was fitted with a wide boot.  In October 1966, the Veteran reported he had the wrong size boots, and his boots were replaced.  In December 1967 separation medical examination noted the Veteran had a normal examination of his feet and lower extremities.  On his report of medical history in December 1967, the Veteran denied foot trouble and denied arthritis.

In January 2009, the Veteran sought VA treatment for his feet.  He reported a 40-year history of pain on the top of his arches, and 10-year history of bilateral pain in Achilles tendon.  X-rays revealed degenerative arthritic changes at first metatarsophalangeal joints, extensive arthritic changes at left metatarsal cuneiform joint, bilateral plantar spurs.

October 2009 x-rays were noted to show "arthritis with plantar spur and vascular calcification."

In October 2009, the Veteran was afforded a VA examination.  He reported his bilateral foot pain began in 1966, when he experienced pain under the arches of both feet and on the tops of both feet.  He did not have any medical treatment until 2008, when he came to the VA.  He reported pain, swelling, redness, stiffness, weakness and lack of endurance while standing and walking.  On physical examination there was objective evidence of painful motion and tenderness.  There was no objective evidence of swelling or instability.  He had objective painful motion with range of motion of the first metatarsal-cuneiform joint, and objective tenderness on palpation of insertion posterior tibialis tendon.  There was no evidence of hammer toes, hallux valgus, hallux rigidus, skin/vascular abnormality, or malunion/nonuinion of the tarsal or metatarsal bones.  He was noted to have a "hypermobile first ray."  His gait was described as: "head erect, shoulders level, antalgic gait, early heel lift."  The examiner provided diagnosis of "degenerative joint disease of the metatarsal cuneiform joints bilaterally."  The physical examination report did not address the Veteran's pes planus.

A December 2009 addendum to the October 2009 examination noted that the opinion sought by VA was wither the Veteran's pes planus was due to his military service.  The examiner opined that the Veteran's pes planus was not related to his miliary service, as it was a congenital condition.  The examiner also found that the Veteran's arthritic changes which were "age-related," and his foot pain was due to his arthritis.

A March 2010 record noted x-rays of the Veteran's feet showed osteoarthritis at the bilateral first cuneiform joints, and mild osteoarthritis at the first metatarsal phalangeal joints bilaterally.  

An August 2010 letter from a private podiatrist noted the Veteran was seen in August 2010 with complaints of chronic pain in both feet.  He described the pain as aching and affecting his heels and plantar aspect of his feet after walking 10 to 15 minutes.  The Veteran reported the pain in his feet started during his 2 years of military service.  The physician noted the Veteran complained of foot pain twice in service, in July and October 1966.  The Board notes that the Veteran only complained of foot pain during the July 1966 treatment, according to the record.  The Veteran stated that the pain in his feet did not cease after in-service treatment.  

On examination, the Veteran had positive contractures of digits 4 and 5 bilaterally at the proximal interphalangeal joints, forefoot valgus equinus and pes planus foot type.  He had tenderness with palpation of plantar heels, sinus tarsi, Achilles tendon, posterior tibial tendon and plantar medial longitudinal arches bilaterally.  There was pain with range of motion of the first metatarsal-phalangeal joints bilaterally.  X-rays were noted to show arthritis changes at the first metatarsal-phalangeal joints bilaterally, right second metatarsal and left first metatarsal-cuneiform joint.  Bilateral inferior calcaneal spurs were also noted.  He was diagnosed with "congenital" pes planus, osteoarthritis of multiple joints, posterior tibial tendon dysfunction, and equinus.  The private podiatrist noted s/he reviewed the Veteran's complete claims file and x-rays, and opined that it was more likely than not that his pes planus was exacerbated by his training and marching during military service.  "Many of the x-ray findings were consistent with long-term chronic stress on his foot type."
In a September 2010 rating decision, the RO granted entitlement to service connection for bilateral pes planus.

VA records include January 2015 x-ray findings.  The findings, compared to 2009 x-rays, showed no change in the arthritic changes at interphalangeal joint of third toe arthritic spur in the first metatarsal and arthritis spur on medial aspect of second metatarsal in the right foot.  Left foot study shows severe degenerative arthritic change at first metatarsocuneiform bone.  Lateral view shows normal soft tissue.  Extensive posterior tibial vascular calcification and large bilateral plantar spur and bilateral pes planus were also shown.   The impression was of "arthritis and plantar spurs."

In March 2015, an addendum VA examination opinion was provided.  The examiner noted that the Veteran had a pre-existing pes planus condition when he entered service.  The examiner also noted that "pes planus often causes a person's lower joints to be positioned oddly and chronic repetitive stress leads to the metatarsal arthritis on both feet.  However, in my opinion, this condition will be worsened with repetitive motion and physical activity which he encountered while in the military but not aggravated beyond its natural progression."  The examiner noted that studies analyzing the correlation between flat feet and physical injury in soldiers have been inconclusive, but none suggested that flat feet are an impediment in soldier who reached the age of military recruitment without prior foot problems.  He noted that a study suggested that more injuries occurred in high arched feet.  The examiner then cited two studies, one of Australian Air Force recruits and one from the Israel Defense Forces, which showed that there was a tendency for those with flat feet to have fewer foot injuries.  A "study of U.S. Navy special warfare trainees found no significant difference in the incidence of stress fractures among sailors and Marines with different arch heights."  This medical opinion did not address the August 2010 medical opinion provided by the private podiatrist, and did not acknowledge that the Veteran was already service-connected for pes planus and that the opinion sought was regarding entitlement to service connection for feet arthritis.

In June 2015, the Veteran was afforded an additional VA examination.  The Veteran was diagnosed with bilateral degenerative joint disease of the metatarsocuneiform joints, and bilateral pes planus.  "The Veteran was born with flat feet," and he began developing pain under his arches and on the top of his feet after in-service marching.  He stated that the pain on the top of his feet has worsened, including during driving or walking/standing for long periods.  The Veteran was noted to have marked pronation of both feet, unimproved by orthopedic shoes.  His weight-bearing line fell over or medial to the great toe on both feet, and this was noted to be due to his pes planus.  He had inward bowing of the Achilles tendons.  No medical nexus opinion was provided.

VA received a medical opinion in April 2016 from Dr. M.S., podiatrist.  Dr. M.S. reviewed the Veteran's medical records, including his service treatment records.  Dr. M.S. noted that he reviewed a copy of records and an imaging report, although the date is not listed.  He stated that the "most significant finding is the osteoarthritic changes to the left first metatarsal cuneiform joint.  In some cases, this is related to a traumatic injury referred to as Lisfranc's fracture/dislocation.  This is an often missed injury to the foot sustained when a direct force is applied to the foot in a toe-off position."  Dr. M.S. noted that it was "perceivable that this injury could have occurred during military service" and that it "may have been overlooked as a contusion or sprain."  Dr. M.S. noted that the Lisfranc fracture was documented to "result in debilitating arthritis."  Dr. M.S. indicated that a Lisfranc fracture would require "a specific incident of a foot injury during service.  There has to be further radiographic imaging to visualize the entire Lisfranc's joint and ligament.  A functional assessment needs to be performed."

In a second medical statement received in April 2016, Dr. M.S. noted the Veteran, on his "initial intake medical exam" in January 1966 complained of foot pain and was assessed with pes planus deformity.  The Veteran himself indicated that he had a medical history of "foot trouble."  The Veteran stated that he could not walk for a long distance or run, associated with "knee pain and pathology."  Subsequently in July and October 1966 the Veteran sought treatment for "trouble with his feet" and ill-fitting boots.  Dr. M.S. noted that "at no time during either of these visits was a proper and formal clinical exam or extensive evaluation performed," and no x-rays were taken.  The only treatment provided was that his boots were replaced.  Dr. M.S. noted that a December 1967 record included the Veteran's indication that he did not have foot trouble.  Dr. M.S. then speculated if the Veteran's response of no foot pain may have been a thought process that he did not have foot pain on that day.  

Dr. M.S. noted that in 2009 the Veteran was diagnosed with degenerative joint disease at the metatarsal cuneiform joints bilaterally and that he had pes planus deformity.  Dr. M.S. noted that because no x-rays were taken in service, there was no way to identify any bone or joint pathology that may have been present during the Veteran's June and October 1966 complaints of foot pain, but that his pain "could have included the development and onset of degenerative joint disease."  Dr. M.S. noted that the degenerative joint disease diagnosed in 2009 "certainly would have a causal relationship and developed due to improper gait biomechanics secondary to his knee pathology and pes planus deformities.  This disease process certainly was exacerbated by ill-fitting boots causing and even advancing an improper biomechanical gait pattern with the development of degenerative joint disease.  Additionally, the rigorous training and requirements of his military service would definitely exacerbate his degenerative joint disease related to his foot pathology."  Dr. M.S. additionally argued that "the lack of medical examination during his visits of 1966 by military physicians exacerbated this pathology as well.  The lack of treatment for his painful knee function and well-documented pes planus certainly led to his chronic pathology of degenerative joint disease."  Dr. M.S. found the arguments from the 2009 examiner that pes planus is hereditary and that the Veteran's degenerative joint disease was age-related to be "blatantly false."  However, then Dr. M.S. noted that pes planus can be hereditary and that the Veteran's equinus deformities of the hips, knees and ankles "certainly will cause his pes planus deformity."  Finally, Dr. M.S. concluded that it was "within reasonable medical opinion the lack of care, recognition of pathology and needed treatment intervention definitely contributed and exacerbated [the Veteran's] chronic painful pathology" during his active service from May 1966 to February 1968.

As noted above, the Veteran is service-connected for bilateral pes planus.  Although the 2015 VA examiner addressed whether the Veteran's pes planus was aggravated by service, that issue was no longer on appeal as a 2010 rating decision had granted service connection.
Regarding the Veteran's claim for additional foot disabilities secondary to his service-connected pes planus, the Board finds that the medical evidence is in relative equipoise in establishing that the Veteran's development of bilateral foot arthritis was at least partially caused by his pes planus.  The private podiatrist, Dr. M.S., has indicated that the combination of the Veteran's pes planus and his knee disability resulted in an altered gait and therefore his development of degenerative joint disease in his feet.  The Board notes that a review of VA treatment records includes notations of both a normal gait and an antalgic gait.  

Given the totality of the medical evidence, the benefit-of-the-doubt rule applies and entitlement to service connection for degenerative joint disease of the feet is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the feet is granted.


REMAND

The Veteran has argued that he has a low back disability as a result of his service-connected feet disabilities.  Specifically, he argues that he developed a back disability as a result of an altered gait due to his feet disabilities. 

In May 2010, the Veteran expressed his opinion that his feet were causing his back pain to his VA podiatrist.  The podiatrist noted that "back disease may or may not be related to feet, mostly likely it is a primary back problem, may be aggravated by feet."  The podiatrist noted that wearing orthotics was his best treatment to help his feet and his "whole body."

Also in May 2010, x-rays showed moderate multilevel degenerative spondylitic changes in the lumbosacral spine, and facet degenerative changes in the lower lumbosacral spine bilaterally.  The Veteran reported low back pain for 7 to 8 years, which was worsening.

In March 2011, the Veteran was seen by Chiropractic Centre of Jersey City with a primary complaint of low back pain.  He stated he had this pain "on and off for many years."  The Veteran "stated his history of lower back pain dates back to his years of military service in Vietnam from 1966 to 1968."  The Veteran also brought medical records of a diagnosis of pes planus that was originally treated in service.  The Veteran "stated that the issue with his feet has frequently caused exacerbation of lower back pain that has adversely affected the quality of his life."  The medical treatment provider diagnosed chronic lower lumbar neuralgia with multilevel disc degeneration.  After a review of the Veteran's claims file and x-rays, as well as his examination, the medical provider opined that it was "more likely than not that [the Veteran's] lower back pain was exacerbated by his pes planus during his miliary service and has worsened with time."

In May 2011, the Veteran was afforded a VA spine examination.  The Veteran reported his back pain started in late 2009 without a precipitating event and has remained unchanged over time.  His pain is aggravated by driving, prolonged sitting and walking.  After physical examination, the Veteran was diagnosed with lumbar spondylosis.  The examiner noted that it was "not at least as likely as not" that the Veteran's low back condition was a result of his service-connected pes planus because the Veteran had a normal gait during the examination.  "Aging played a significant role in causing degenerative changes in his lumbar spine."

A June 2011 addendum opinion noted that based on the Veteran's history, physical exam and imaging study, his current low back condition was not at least as likely as not a result of his service-connected pes planus.  On examination in May 2011, the Veteran did not have an abnormal gait.  Aging played a significant role in causing degenerative changes in his lumbar spine.

The Board notes that the March 2011 private medical opinion does not include a rationale for the opinion that the Veteran's low back disability is exacerbated by his pes planus.  The May and June 2011 medical opinions indicate that the Veteran's low back disability is not due to his pes planus because he had a normal gait on evaluation in May 2011.  The Board notes that VA treatment records, including physical therapy records, include notations of both a normal gait and an altered gait.  Notably, the August 2010 SUNY medical center record indicated an antalgic gait, his right shoulder drops while his head leans to the left, which is indicative of limb length discrepancy."  The October 2009 VA feet examination noted the Veteran's gait was described as "head erect, shoulders level, antalgic gait, early heel lift."  A January 2016 VA treatment record noted the Veteran had a "mild antalgic gait with over pronation."  A June 2016 VA treatment record noted the Veteran had an "abducted pattern of gait with too many toes sign."  

Given that the two medical opinions of record are inadequate, the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  After a review of the record, and interview and examination of the Veteran, the examiner must provide the following opinions:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran has a low back disability as a result of his active service?

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran has a low back disability that is due to his service-connected feet disabilities (pes planus and degenerative joint disease)?  In providing this opinion, the examiner should address the March 2011 chiropractor's positive opinion and the records which indicate an abnormal gait.

c)  Is it at least as likely as not (50/50 probability or greater) that the Veteran has a low back disability that has been aggravated beyond its natural progression by his service-connected feet disabilities (pes planus and degenerative joint disease)?  If the examiner finds that there has been aggravation, then s/he should indicate the severity of the Veteran's spine disability prior to aggravation and cite any medical records as necessary.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


